MANTON, Circuit Judge
(dissenting).
The District Judge entered a decree for the plaintiff holding the McManus patent No. 1,339,066, Warth patents reissue No. 19,117 and No. 1,967,195 valid and infringed. He dismissed the- complaint on the merits as to the Warth patents No. 1,899,782, No. 1,899,783, and No. 1,956,481. I agree with his reasons and conclusions which are fully and ably stated in Crown Cork & Seal Co. v. Gutman & Co. (D.C.) 14 F.Supp. 255.
I accordingly dissent from the modification of the decree.